

EXHIBIT 10.65


AMERICAN ECOLOGY CORPORATION


FORM OF INCENTIVE STOCK OPTION AGREEMENT
       
Effective __________________, 2008 (the “Effective Date”), American Ecology
Corporation, a Delaware corporation (the “Company”) hereby grants to * (the
“Optionee”), an Incentive Stock Option to purchase from the Company, at a price
of * per share, * shares of the Company’s authorized and unissued common stock,
$0.01 par value per share (the “Common Stock”) subject, however, to the
following terms and conditions.


1.           Incentive Stock Option. This stock option is designated as an
Incentive Stock Option under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”).  If, during one taxable year, this stock option and any
other Incentive Stock Options granted to you by the Company or its subsidiaries
vests for Common Stock with an aggregate fair market value in excess of
$100,000, then the stock option, as to the excess, shall be treated as a
non-statutory stock option that does not meet the requirements of Section 422 of
the Code.  If and to the extent that the stock option fails to qualify as an
Incentive Stock Option under the Code, the stock option shall remain outstanding
according to its terms as a non-statutory stock option.
 
2.           Stock Option Plan.  This Stock Option Agreement (the “Agreement”)
and the stock option granted herein are made and accepted pursuant to and in
accordance with the Company’s 2008 Stock Option Incentive Plan (the
“Plan”).  The terms and provisions of the Plan, and any amendments thereto, are
incorporated herein by reference.  Unless specifically set forth herein, in the
event of any conflict between the provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan will prevail.  Unless
otherwise stated, all capitalized terms used herein shall have the meanings set
forth in the Plan.


3.          Term and Vesting.  The stock option granted herein shall vest and
become exercisable as follows, provided the Optionee remains employed by the
Company or its subsidiaries through each applicable vesting date:


●
34% of the stock option shall vest on the first anniversary of the Effective
Date;

●
33% of the stock option shall vest on the second anniversary of the Effective
Date; and

●
The final 33% of the stock option shall vest on the third anniversary of the
Effective Date.



Subject to the terms of the Plan and your continued employment with the Company
or any of its subsidiaries, your stock option will remain exercisable until the
tenth anniversary of the Effective Date (the “Expiration Date”).  Upon the date
of termination of your employment with the Company and its subsidiaries (a
“Termination Date”), your stock option shall remain exercisable (the “Exercise
Period”) only in accordance with the following provisions:


(a)           Upon the termination of your employment with the Company or any of
its subsidiaries other than as a result of your death or total disability, any
vested portion of your stock option shall remain exercisable until the earlier
of (i) thirty (30) days after your Termination Date or (ii) the Expiration Date.


(b)           Upon the termination of your employment with the Company and its
subsidiaries by reason of your death or total disability, any vested portion of
your stock option shall remain exercisable until the earlier of: (i) twelve (12)
months after your Termination Date or (ii) the Expiration Date.


Any vested and exercisable portion of your stock option that is not so exercised
within the applicable Exercise Period shall be forfeited with no further
compensation due to you.  Additionally, unless otherwise provided by the
Compensation Committee, any portion of your stock option that is not vested or
exercisable as of your Termination Date shall be immediately forfeited on such
date with no further compensation due to you.


4.             Limitation Upon Transfer.  The stock option granted herein (a)
shall be nonassignable and nontransferable by the Optionee, either voluntarily
or by operation of law, except by will or by the laws of descent and
distribution of the state or country of the Optionee’s domicile at the time of
death, (b) during the Optionee’s lifetime, shall be exercisable only by the
Optionee, and (c) shall, under no circumstances, be transferable in exchange for
consideration.
 
 
24

--------------------------------------------------------------------------------


 
5.            Method of Exercise.  The stock option granted herein may be
exercised in whole or in part by tendering to the Company written notice of
exercise accompanied by the aggregate purchase price for the shares with respect
to which this stock option is being exercised.  The purchase price of shares of
Common Stock of the Company acquired upon the exercise of this stock option
shall be paid by the Optionee by the delivery of cash or check payable to the
order of the Company, or with the consent of the Board of Directors, in whole or
in part, Common Stock of the Company valued at fair market value. With the
consent of the Board of Directors, the Optionee may request the Company to apply
automatically the shares to be received upon the exercise of a portion of the
stock option (even though stock certificates have not yet been issued) to
satisfy the purchase price for additional portions of the stock option subject
to future exercise.


6.           Disqualifying Disposition.  If your dispose of any shares of Common
Stock acquired upon the exercise of this stock option within two years from the
Effective Date or one year after such shares were acquired pursuant to the
exercise of this stock option (either disposition, a “Disqualifying
Disposition”), you acknowledge and agree that you shall notify the Company in
writing of such disposition.  Any notice of a Disqualifying Disposition must be
given within 30 days of such disposition.


7.           Registration of Stock.  Notwithstanding any of the provisions of
this Agreement, the stock option granted herein will not be exercisable, in
whole or in part, unless (a) all shares issuable on the exercise thereof have
been registered under the Securities Act of 1933, as amended (the “1933 Act”),
or (b) the Company shall have received an opinion of its counsel that
registration under the 1933 Act and all other applicable securities laws is not
required in connection with such issuance.  The Optionee further agrees that all
shares acquired under the exercise of the stock option granted hereunder will
not be sold or transferred unless such shares have been registered for resale
under the 1933 Act or unless the Company shall receive an opinion of counsel
satisfactory to it that such shares may be resold without registration under the
1933 Act.


8.            Successors of Company and Optionee.  This Agreement shall inure to
the benefit of and be binding upon the Company and the Optionee and their
respective heirs, legal representatives, successors and assigns, subject to the
restrictions on assignability and transferability set forth herein.


9.           Adjustments.  The number of shares of Common Stock and prices per
share contained herein shall be proportionately adjusted from time to time as
and when provided in the Plan.


10.           Taxes.  Optionee shall be responsible to make appropriate
provisions for all taxes required to be paid in connection with the stock option
granted herein and the exercise thereof.


[Signature Page Follows]


 
25

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, this Agreement has been executed this * day of *, 2008.
 

   
 AMERICAN ECOLOGY CORPORATION
 
 
    By: Jeffery R. Feeler     Its: Vice President & Chief Financial Officer    
           
OPTIONEE
 
 
       Name:
Address:
SS#:
*
*
*
 

 
 
  26

--------------------------------------------------------------------------------

 